Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-22 are pending.
Claims 7-22 are withdrawn.
Claims 1-6 are under examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/23/22, 11/1/22 and 11/9/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 11/14/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett et al. (US 4749402).
Regarding claims 1 and 2, Garrett et al. teach a composition comprising:
Elemental magnesium (elected species);
Ammonium nitrate; and 
Urea, which is an amine moiety containing compound (claim 1).

Response to Arguments:
Applicant asserts that: “…it is clear to a person having ordinary skill in the art
that the term "elemental magnesium" as used by Garrett and the term "elemental magnesium" as used in the present application do not refer to the same component. The compositions comprising "elemental magnesium" in Garrett have a pH of 5.5-6.6 (see, for example, column 3 lines 14-20 and column 8 line 51 to column 9 line 3). This would indicate that the compositions of Garrett are in a solution… As such, a person having ordinary skill in the art would interpret the description of Garrett as referring to compositions comprising only charged forms of the elements, which could be dissolved in water. On the other hand, the elemental metal element required in claim 1 is not soluble in water.” Respectfully, the Examiner does not agree. Applicant has made a factual error and arrived at an improper conclusion. Instant claim 1 is not directed to any particular type of composition and includes solutions, dispersions and suspensions. Garrett unambiguously distinguishes between elemental metal and metal salts and states that metals such as magnesium may be present suspended in the aqueous vehicle in metallic form (column 5, lines 8-10; column 7, lines 34-37). Accordingly, the ordinary artisan reading Garrett understands that claim 1 of Garret includes elemental magnesium suspended in the aqueous carrier and would not limit the scope of Garrett to just water-soluble metal salts. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parker, J. (US 20210220422; filed 01/20/20) and Miller et al. (RE46372; reissue of US 9144565) and Kramer et al. (US 20090076110; reference #98 on IDS filed 5/13/22).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    312
    728
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-6, Parker teaches the artisan to combine at least 3 and up to 24 agents selected from a list of 25 agents for circulation enhancement:
At least one type of magnesium;
At least one type of nitrate;
At least one type of nitrite; 
At least one type of arginine, which is an amine moiety containing amino acid; and 
At least one type of Vitamin C (ascorbic acid) ([0061]; claims 9 and 10) which meets the limitation of further comprising an acid.
Parker teaches that the formulation increases energy, stamina, oxygenation, nitric oxide levels and circulation [0061].
Parker also teaches compositions with at least one type of: GABA, L-tyrosine, methionine and magnesium (claim 13; [0132].
Regarding claims 1 and 2, Miller teaches that vasodilators include only magnesium or only magnesium-containing compounds (column 11, lines 25-31), thus distinguishing between elemental magnesium (only magnesium) and magnesium-containing compounds which include magnesium salts (column 12, lines 18-33).
Regarding claims 3-5, Kramer et al. teach amino acid-nitrite/nitrate compositions where the amino acid includes Arginine, Beta Alanine, Citrulline, Creatine, Glutamine, L-Histidine, Isoleucine, Leucine, Norvaline, Ornithine, and Valine (Abstract; [0006-0007, 0044-0045]; claims 1-5). Kramer also teaches agmatine as an amino acid (Abstract; claim 3) but that is technically incorrect because amino acids require a carboxylic acid moiety and agmatine is a decarboxylated arginine metabolite with the structure shown below:

    PNG
    media_image2.png
    158
    421
    media_image2.png
    Greyscale

 Kramer et al. exemplify amino acid salts, such as arginine nitrate, where “Applicants have discovered that the Arginine compound according to the first implementation, when ingested, provides enhanced Nitric Oxide (NO-) production while providing improved vasodilation effects over single administration of Arginine, the single administration of Nitrates, or the single administration of Nitrites. Improved vasodilation may, in turn, provide better circulation and distribution of Arginine in the body. Absorption may be improved since Amino Acid salts with inorganic acids are much more water soluble than single administration Amino Acids.”  [0099]
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Parker is that Parker do not expressly teach elemental magnesium and an amino acid salt. This deficiency in Parker is cured by the teachings of Miller and Kramer et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use elemental magnesium, as suggested by Miller et al., as well as an amino acid salt, as suggested by Kramer et al., in the composition of Parker and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Parker directs the artisan to combine up to 24 out of 25 components to make composition C that increases nitric oxide levels where those components include at least one type of magnesium, nitrite, nitrate and the amino acid arginine [0061]. Parker also point to an exemplary embodiment with at least one type of nitrite to increase the benefits of nitric oxide such as vasodilation via the nitrate-nitrite-nitric oxide pathway [0062]. Miller teaches that vasodilators include only magnesium or only magnesium-containing compounds (column 11, lines 25031), thus rendering both types of magnesium functional equivalents for vasodilation.  As discussed above, disclosure of magnesium by itself is interpreted as elemental magnesium. Therefore, the ordinary artisan has a reasonable expectation of success in selecting elemental magnesium for the “at least one type of magnesium” to use in the composition of Parker because it is expected to also serve as a vasodilator. Likewise, at least the nitrate salt of arginine is an obvious choice because it can promote vasodilation through production of nitric oxide by two different pathways: the arginine citrullization pathway; and the nitrate reduction pathway as taught by Kramer et al. [0099]. The Examiner also notes that Kramer et al. is not limited to any particular amino acid (claim 1) thus rendering obvious the readily known amino acids to the ordinary artisan in this art such as alanine, beta alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, GABA, histidine, isoleucine, leucine, lysine, methionine, phenyl-beta-alanine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and valine and the arginine metabolite agmatine.  Accordingly, it is obvious for the ordinary artisan to select elemental magnesium and any amino acid/agmatine as the nitrite or nitrate salt because it is desirable to increase the benefits of nitric oxide as taught by Kramer et al. and produce the instant invention. The ordinary artisan would have a reasonable expectation of success because Parker already suggests combining all these components together in the first place and the combined references provides motivation to particularly select those components for their beneficial effects such as increased energy, stamina, oxygenation, nitric oxide levels and circulation.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “…the cited combination of references fails to teach or suggest a composition comprising the elemental form of a metal in combination with a nitrate and/or nitrite and an amine moiety containing compound… it would not have been obvious to modify the teachings of Parker so that the magnesium component of its described composition is an elemental metal based on the teachings of Miller... It is well known in the prior art that while magnesium is a common dietary supplement, it must in a charged form in order to be bioavailable (for example, salts and oxides)…the elemental form of magnesium metal would not be considered a bioavailable form of magnesium. Since Miller explicitly teaches that the magnesium component is a vasodilator, the magnesium component contemplated by Miller cannot be the elemental form of magnesium metal.” Respectfully, the Examiner does not agree. Applicant has presented no evidence that administration of elemental magnesium does not result in vasodilation or that elemental magnesium has no bioavailability. In contrast, the Examiner has cited Miller for teaching only magnesium as a vasodilator. The ordinary artisan in this art understands basic chemistry and recognizes that elemental magnesium is not inert (as also shown in Exhibits C and D) and readily serves as a reducing agent as taught in the art of record (Dusan Miljkovic (US 8852660) claim 1). Accordingly, the ordinary artisan understands that elemental magnesium does not remain elemental magnesium in a physiological milieu but serves as a reducing agent and is correspondingly oxidized (column 3, lines 41-44 of Miljkovic). Therefore, a reasonable interpretation of Miller is that the disclosure of only magnesium means elemental magnesium and the ordinary artisan would have a reasonable expectation of success in employing elemental magnesium in Parker as the type of magnesium for vasodilation. Respectfully, Applicant’s arguments are not persuasive.
Applicant asserts that: “…Applicant discovered that combining the elemental form of a metal with a nitrate and/or nitrite and an amine moiety containing compound could have the unexpected properties of reducing nitrosamine formation from an amine moiety containing compound in the presence of the nitrate and/or nitrite, no person having ordinary skill in the art would have been motivated to make the composition of claims 1 and 2.” Respectfully, the Examiner does not agree. The ordinary artisan understands elemental magnesium not to be inert but rather to be a reducing agent and would expect it to literally and indiscriminatingly reduce any nitrosamine formation from any amine moiety containing compound in the composition. The ordinary artisan in this art is aware of handling the elemental form of magnesium and would take the appropriate precautions for storage. Respectfully, Applicant’s arguments are not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16779349. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending also discloses a composition comprising elemental magnesium metal and a source of nitrate anion (claims 1 and 5) in the form of the amino acid salt proline nitrate, where proline is an amine moiety containing compound (claim 13) and further comprising an acid (claim 2).
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
Applicant is willing to file a terminal disclaimer to obviate the double patenting rejections in compliance with 37 CFR 1.321 (b) and (c) once claims have been found allowable in this application and the co-pending related application. Until that time, the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613